Exhibit 10.1

September         , 2015

VASCO Data Security International, Inc.

1901 South Meyers Road, Suite 210

Oakbrook Terrace

Illinois

United States

60181

Dear Sirs/Mesdames:

 

Re: Voting Support Agreement

This voting support agreement (the “Agreement”) is entered into by and among •
(the “Supporting Party”), VASCO Data Security International, Inc. (the
“Parent”), 685102 N.B. Inc. (the “Purchaser” and collectively with the Parent,
the “Purchaser Parties”), Silanis Technology Inc. (the “Corporation”) and
Silanis International Limited (“SIL” and collectively with the Corporation and
Silanis Canada Inc., the “Silanis Companies”). The Silanis Companies, the
Supporting Party and the Purchaser Parties are hereinafter referred to as
the “Parties”.

The Supporting Party understands that concurrently with the execution of this
Agreement, the Purchaser Parties, the Silanis Companies and 9450734 Canada Inc.,
as such entity’s legal name may be amended from time to time (the “Agent”),
acting solely in its capacity as agent of the Securityholders, are entering into
an arrangement agreement (as it may have been, or may from time to time be,
amended, restated, replaced, supplemented or novated, the “Arrangement
Agreement”) contemplating the sale and purchase of the Shares by way of an
arrangement under Section 192 of the CBCA in accordance with and subject to the
terms and conditions of the Plan of Arrangement (the “Proposed Arrangement”).
The Supporting Party [is the [registered and] beneficial owner of • shares of
the Corporation [SIL] (the “Subject Shares”) and • options to purchase Class C
exchangeable shares in the capital of the Corporation (“Class C Exchangeable
Shares”)] and has agreed to enter into this Agreement in connection with the
Proposed Arrangement.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Arrangement Agreement and the interpretation rules found in the
Arrangement Agreement shall apply mutatis mutandi to this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:

 

1. Voting and Exclusive Dealings

The Supporting Party covenants and agrees, from the date hereof until the
earlier of (i) the Effective Date, and (ii) the date on which this Agreement is
terminated pursuant to Section 5 hereof:



--------------------------------------------------------------------------------

  (a) at the applicable Meeting, to cause the Subject Shares to be counted as
present for purposes of establishing quorum and to exercise (or cause to be
exercised) all voting rights attached to the Subject Shares:

 

  (i) in favour of the Corporation [SIL] Arrangement Resolution and any other
matters which are necessary for the consummation of the Arrangement and the
other transactions contemplated by the Arrangement Agreement and the Plan of
Arrangement (the “Transaction”), and not withdraw any proxies or change its vote
in respect thereof; and

 

  (ii) against any resolution proposed by the Corporation [SIL] or any other
Person that would reasonably be expected to adversely affect or reduce the
likelihood of the successful completion of the Transaction or delay or interfere
with, the completion of the Transaction;

 

  (b) except as contemplated by this Agreement, not to vote or grant to any
Person other than the Purchaser Parties a proxy to vote or enter into any voting
trust, vote pooling or other agreement with respect to the right to vote the
Subject Shares (and will cause such Subject Shares not to be voted) in favour of
any Acquisition Proposal;

 

  (c) to deliver, or cause to be delivered, to the Corporation’s [SIL’S]
transfer agent, or as otherwise directed by the Corporation [SIL], after receipt
of proxy materials for, and no later than 5 days before the date of, the
applicable Meeting or any other meeting of the securityholders (or any of them)
of the Corporation [SIL] called for the purpose of approving the Transaction, a
duly executed proxy directing that the Subject Shares be voted at such meeting
in favour of the Transaction and all related matters;

 

  (d) not to support any action that is intended or would reasonably be expected
to impede, interfere with, delay, postpone or discourage the completion of the
Transaction nor do anything that would reasonably be expected to frustrate or
hinder the consummation of the Transaction;

 

  (e) not to, directly or indirectly, exercise or cause to be exercised any
Dissent Rights in connection with the Arrangement;

 

  (f) to hereby revoke any and all previous proxies granted that may conflict or
be inconsistent with the matters set forth in this Agreement and the Supporting
Party agrees not to, directly or indirectly, grant any other proxy or power of
attorney with respect to the matters set forth in this Agreement except as
expressly required or permitted by this Agreement;

 

  (g)

not to, directly or indirectly, through any Representative or otherwise, solicit
proposals or offers from, provide information (including by way of furnishing or
providing copies of, access to, or disclosure of, any confidential information,
properties, facilities, books or records of the Silanis Companies) to, discuss
or

 

2



--------------------------------------------------------------------------------

  negotiate with, accept, approve or recommend (or propose to accept, approve or
recommend) any proposal or offer from, or enter into any agreement, arrangement
or understanding with, any other Person relating to the acquisition of the
Shares, the business of the Corporation [SIL] or material assets of the
Corporation [SIL], in whole or in part, whether through direct or indirect
purchase, amalgamation, recapitalization, plan of arrangement, joint venture or
other business combination other than sales of assets in the Ordinary Course;

 

  (h) to immediately cease and terminate, and cause to be terminated, any
solicitation, encouragement, discussions or negotiations commenced prior to the
date of this Agreement with any Person (other than the Purchaser Parties) by or
on behalf of the Supporting Party with respect to any Acquisition Proposal or
potential Acquisition Proposal, whether or not initiated by the Supporting
Party; and

 

  (i) not to option, sell, transfer, pledge, encumber, grant a security interest
in, hypothecate or otherwise convey or enter into any forward sale, repurchase
agreement or other monetization transaction with respect to any of the Subject
Shares, or any right or interest therein (legal or equitable), to any person or
group or agree to do any of the foregoing.

 

2. Change in Nature of Transaction with Consent of Purchaser Parties

 

  (a) In the event that: (i) the Silanis Companies, with the agreement of the
Purchaser Parties, determine in their good faith judgment that it is necessary
or desirable to proceed with an alternative transaction structure, including,
without limitation, an amalgamation, a share purchase, an asset purchase or
other similar transaction, in conjunction with or instead of the Transaction;
(ii) such alternative transaction provides the same, or better, financial
treatment to all affected Parties and the financial implications (including tax)
for the Supporting Party are the same or better; and (iii) such alternative
transaction is initiated on or before the Outside Date, and is capable of being
completed on or before the Outside Date (as described in each of the foregoing
clauses (i), (ii) and (iii), a “Revised Transaction”), the Supporting Party
shall support the completion of the Revised Transaction in the same manner and
to the same extent that it has agreed to support the Transaction under this
Agreement.

 

  (b) In the event of any proposed Revised Transaction, the references in this
Agreement to the Transaction shall be deemed to be changed to “Revised
Transaction” and all terms, covenants, representations and warranties of this
Agreement shall be and shall be deemed to have been made in the context of the
Revised Transaction.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties

The Supporting Party represents and warrants as follows to the Purchaser
Parties:

 

  (a) Incorporation, Formation and Power. The Supporting Party is incorporated,
formed or constituted, as applicable, and existing under the Laws of its
jurisdiction of incorporation, formation or constitution and has the requisite
power to enter into and perform its obligations under this Agreement and to sell
the Subject Shares.

 

  (b) Authority. The execution and delivery of, and the performance by the
Supporting Party of the transactions contemplated by, this Agreement and the
sale of the Subject Shares have been duly authorized by all necessary action on
the part of the Supporting Party.

 

  (c) Validity of Agreement. None of the execution and delivery by the
Supporting Party of this Agreement or the completion or performance of the
transactions contemplated hereby or the compliance by the Supporting Party with
the Supporting Party’s obligations hereunder requires the consent, approval or
authorization of, or declaration or filing with, any Governmental Entity or
other Person on the part of the Supporting Party or will result in a breach of
(i) the Governing Documents of the Supporting Party; (ii) any agreement or
instrument to which the Supporting Party is a party or by which the Supporting
Party or any of the Supporting Party’s property or assets is bound; (iii) to the
knowledge of the Supporting Party, any judgment, decree, order or award of any
Governmental Entity; or (iv) any law, statute, ordinance, regulation or rule
relevant in the context of the Arrangement or this Agreement.

 

  (d) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by the Supporting Party and constitutes a legal, valid and binding
obligation, enforceable by the Purchaser Parties against the Supporting Party in
accordance with its terms, subject, however, to any limitation under applicable
Laws relating to (i) bankruptcy, insolvency, reorganization and other Laws of
general application affecting the enforcement of creditors’ rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.

 

  (e) Title to Subject Shares. The Supporting Party is the [sole registered and
beneficial owner of the Subject Shares], with good and valid title thereto, free
and clear of all Liens. [Except for • options to purchase Class C Exchangeable
Shares which options will become fully vested immediately prior to the Closing
in consideration for an amount equal to the “in-the-money” value payable in
cash], the Subject Shares are the only securities of the Corporation [SIL],
directly or indirectly, or over which control or direction is exercised, by the
Supporting Party and the Supporting Party has no agreement or option, or right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase or acquisition by the Supporting Party of
additional Shares.

 

4



--------------------------------------------------------------------------------

  (f) No Other Agreement to Purchase or Vote. Except for Purchaser Parties’
right under the Arrangement Agreement, no Person has any contractual right or
privilege for the purchase or acquisition from the Supporting Party of any of
the Subject Shares or for the right to vote the Subject Shares.

 

  (g) No Legal Proceedings. There are no legal proceedings, claims or
investigations in progress or pending before any Governmental Entity or, to the
knowledge of the Supporting Party, threatened against the Supporting Party or
its Affiliates that would adversely affect in any manner the ability of the
Supporting Party to enter into this Agreement and to perform its obligations
hereunder.

 

4. Acknowledgements

The Supporting Party acknowledges that the Arrangement Agreement is intended to
constitute a purchase and sale agreement relating to the Subject Shares, the
terms and conditions of which include the Plan of Arrangement and that, pursuant
to the Arrangement Agreement and subject to the Plan of Arrangement taking
effect that:

 

  (a) the execution of the Arrangement Agreement by Agent will be deemed to be
and to have always been an execution of such purchase and sale agreement on
behalf of the Supporting Party; and

 

  (b) the Supporting Party will be deemed to be and to have always been a party
to such purchase and sale agreement effective on and as of the date of execution
of the Arrangement Agreement and, without limiting the generality of the
foregoing, the Supporting Party shall be bound by the terms and conditions of
Section 2.9 (Binding Agreement), Section 3.3 (Treatment of Options), Section 3.6
(Determination of Net Adjustment Amount), Article 11 (Indemnification) and
Section 12.6 (Appointment of Agent) of the Arrangement Agreement, including the
provisions providing for the irrevocable constitution and appointment of Agent
as its exclusive and legal representative and attorney-in-fact and agent, with
respect to all matters under the Arrangement Agreement and the Plan of
Arrangement.

 

5. Termination

 

  (a) This Agreement shall terminate on the earliest to occur of the following:

 

  (i) the Effective Date;

 

  (ii) the date upon which the Parties agree in writing to terminate this
Agreement;

 

  (iii) the date of earlier termination of the Arrangement Agreement in
accordance with its terms.

 

5



--------------------------------------------------------------------------------

  (b) Upon termination of this Agreement in accordance with this Section 5, the
provisions of this Agreement will become void and no Party shall have liability
to any other Party, except in respect of a breach of any covenant, agreement or
obligation hereunder, or a misrepresentation in this Agreement.

 

6. Remedies

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed by either Party in accordance with their
specific terms or were otherwise breached by either Party. It is accordingly
agreed that the Parties shall be entitled to injunctive and other equitable
relief to prevent breaches of this Agreement, and to enforce compliance with the
terms of this Agreement against a Party without any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief, this being in addition to any other remedy to which
the Parties may be entitled at law or in equity.

 

7. Third Party Beneficiaries

This Agreement will not benefit or create any right or cause of action in favour
of any Person, other than the Parties and their respective successors and
permitted assigns.

 

8. Successors and Assigns

 

  (a) This Agreement becomes effective only when executed by the Parties. After
that time, it is binding on and enures to the benefit of the Parties and their
respective successors and permitted assigns.

 

  (b) Neither this Agreement nor any of the rights or obligations under this
Agreement may be assigned or transferred, in whole or in part, by any Party
without the prior written consent of the other Parties.

 

9. Disclosure

The Supporting Party agrees:

 

  (a) to the existence and factual details of this Agreement (other than
registration particulars) being set out in any public disclosure, including,
without limitation, press releases, information circulars and court materials,
produced by the Silanis Companies, the Purchaser Parties, at the reasonable
discretion of such Party, in connection with the Transaction; and

 

  (b) to this Agreement (other than registration particulars) being filed and/or
available for inspection by the public to the extent required by applicable
securities laws or stock exchange rules.

 

6



--------------------------------------------------------------------------------

10. Notice.

Any notice, or other communication given regarding the matters contemplated by
this Agreement (must be in writing, sent by personal delivery, courier or
electronic email and addressed:

 

  (a) to the Purchaser Parties at:

 

                                                    

 

                                                    

 

                                                    

 

       Attention:                              

       Email:                                   

with a copy to:

Baker & McKenzie LLP

Brookfield Place, Bay/Wellington Tower

181 Bay Street, Suite 2100

Toronto ON M5J 2T3

Attention:         Charlie MacCready

Email:               charlie.maccready@bakermckenzie.com

 

  (b) to the Supporting Party at:

 

                                                    

 

                                                    

 

                                                    

 

       Attention:                              

       Email:                                   

with a copy to:

Stikeman Elliott LLP

1155 René-Lévesque Blvd. West

40th Floor

Montreal, Québec H3B 3V2

Attention:         Peter Castiel

Email:              pcastiel@stikeman.com

 

7



--------------------------------------------------------------------------------

11. Waiver

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party’s failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.

 

12. Entire Agreement.

This Agreement constitutes the entire agreement between the Parties with respect
to the transactions contemplated by this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The Parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement.

 

13. Expenses

Each of the Parties shall pay its own legal, financial, advisory, accounting and
other costs and expenses incurred in connection with the preparation, execution
and delivery of this Agreement.

 

14. Amendment

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by the Parties.

 

15. Governing Law

This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the Province of Québec and the federal laws of Canada applicable
therein.

 

16. Capacity as Shareholder

If the Supporting Party is a member of the board of directors of the Corporation
[SIL], the Supporting Party is bound hereunder solely in his capacity as a
Shareholder and the provisions of this Agreement shall be subject to the
fiduciary duty of the Shareholder, in his or her capacity as director of the
Corporation [SIL].

 

17. Severability

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions will
remain in full force and effect.

 

8



--------------------------------------------------------------------------------

18. Language.

The Parties expressly acknowledge that they have requested that this Agreement
and all ancillary and related documents thereto be drafted in the English
language only. Les parties aux présentes reconnaissent avoir exigé que la
présente entente et tous les documents qui y sont accessoires soient rédigés en
anglais seulement.

 

19. Counterparts

This Agreement may be executed in any number of counterparts, each of which is
deemed to be an original, and such counterparts together constitute one and the
same instrument. Transmission of an executed signature page by facsimile, PDF
email or other electronic means is as effective as a manually executed
counterpart of this Agreement.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

Yours truly, [SUPPORTING PARTY] Per:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date hereinabove mentioned.

 

685102 N.B. INC. Per:  

 

  Authorized Signatory VASCO DATA SECURITY INTERNATIONAL, INC. Per:  

 

  Authorized Signatory

Acknowledged and agreed to as of the date hereinabove mentioned.

 

SILANIS TECHNOLOGY INC. Per:  

 

  Authorized Signatory SILANIS INTERNATIONAL LIMITED Per:  

 

  Authorized Signatory